Citation Nr: 0942406	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-03 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, as 
due to exposure to herbicides.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
headaches.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a heart condition, 
to include as due to exposure to herbicides, or as secondary 
to hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1952 to July 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The Veteran now resides in Georgia, so the 
matter is now handled by the RO in Atlanta, Georgia.   

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in February 2009 by the 
undersigned Veterans Law Judge. 

The issues of entitlement to service connection for 
headaches, entitlement to service connection for hypertension 
and entitlement to service connection for a heart condition, 
to include as due to exposure to herbicides, or as secondary 
to hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  The Veteran more likely than not was on a plane that 
stopped in Vietnam while en route from California to Thailand 
in September 1967; prostate cancer was diagnosed in 2003.

2.  The claim for service connection for headaches was 
originally denied by the RO in August 1972; the Veteran was 
notified in writing of the decision, but he did not initiate 
an appeal within the applicable time limit.

3.  Evidence pertaining to the Veteran's headaches received 
since the August 1972 rating decision was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Prostate cancer may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309, 3.313 (2009).

2.  The RO's August 1972 decision that denied service 
connection for headaches is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

3.  Evidence received since the August 1972 rating decision 
is new and material, and the Veteran's claim for service 
connection for headaches is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009). 
	




(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Prostate Cancer, 
Due to Exposure to Herbicides

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. 
§ 3.303(a).  In order to prevail on the issue of service 
connection on the merits, there must be: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Additionally, a Veteran who, during active military, naval or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a).  If a Veteran was exposed to an herbicide agent 
during active military, naval, or air service, prostate 
cancer shall be service-connected, even if there is no record 
of such disease during service.  38 C.F.R. § 3.309(e).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is claiming entitlement to service connection for 
prostate cancer, due to exposure to herbicides.  He claims to 
have been in Vietnam on a stopover flight.  

The Board finds that it is clear from the evidence of record 
that the Veteran was diagnosed with prostate cancer following 
service.  According to private records, a diagnosis was made 
in January 2003.  

Service personnel records indicate the Veteran was in combat, 
and received the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal.  It is noted that in September 1967, 
the Veteran was transferred to Thailand, where he served 
until September 1968.  The Veteran testified that his plane, 
traveling from Travis Airforce Base, stopped in Da Nang, 
Vietnam while en route to Thailand.  He asserted that he was 
in Vietnam for approximately a few hours while the plane was 
attended to and food was given to the soldiers.  The Veteran 
has testified that despite multiple attempts, he was unable 
to obtain any documentation regarding his route to Thailand 
in September 1967.  

Unfortunately, there is no service personnel documentation of 
the Veteran having made a visitation in Vietnam.  Although 
personnel records do not reflect that his plane landed in 
Vietnam while en route to Thailand, one of the normal flight 
paths to Thailand from California included stops in the 
Philippine Islands and Vietnam.  The Veteran testified that 
it was common practice at the time the Veteran was being 
transferred to Thailand to allow for stopovers in Vietnam so 
military personnel could avail themselves of facilities and 
supplies that were not available to them in more remote 
postings such as Thailand.  It was also not uncommon that 
such trips, especially those that were brief, as described by 
the Veteran, were not documented.  

The Veteran has testified under oath, and the Board finds the 
Veteran's statements to be credible.  The record shows that 
the Veteran has been cooperative in seeking out sources of 
collateral evidence to support his claim, and the Board finds 
no reason to doubt his credibility.  Therefore, resolving all 
doubt in favor of the Veteran, the Board finds that the 
evidence is in equipoise regarding whether the Veteran had 
"service in Vietnam" as defined by regulation, and he is 
therefore entitled to the presumption that he was exposed to 
herbicides during service in 1967.  Accordingly, service 
connection for prostate cancer is granted on a presumptive 
basis due to exposure to Agent Orange.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.307, 3.309(e).

III.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Headaches

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that a claim 
for service connection for headaches was first denied in a 
rating decision of August 1972.  The Veteran was notified of 
his right to appeal that decision in August 1972.  The 
Veteran did not file a timely notice of disagreement and 
subsequently, the August 1972 rating decision became final 
when the Veteran did not perfect his appeal within the 
statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  As such, the Veteran's claim for service connection 
for headaches may only be opened if new and material evidence 
is submitted.  

In this instance, since the August 1972 decision denied the 
claim on the basis that there was no evidence of headaches 
during service, the Board finds that new and material 
evidence would consist of evidence of headaches during 
service.

Evidence received since the August 1972 rating decision 
consists of numerous records and documents.  Specifically, 
the Veteran has testified under oath that he suffered from 
migraine headaches throughout service and that he is still 
receiving treatment for headaches.  

The Board notes that based on his DD-214 and personnel 
records, the Veteran is a combat Veteran.  By statute, when 
the record demonstrates that a Veteran engaged in combat with 
enemy forces, then VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  See 38 
U.S.C.A. § 1154(b).  

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection.  See 38 C.F.R. § 3.156(a).  The 
Board determines that the claim of service connection for 
headaches is reopened.

The Board has reopened the claim of service connection for 
headaches, and is remanding the claim, as will be discussed 
subsequently.  The Board has not taken any adverse action on 
the claim, and any deficiencies regarding duties to notify 
and to assist the Veteran that may exist in this case are not 
prejudicial to the Veteran at this time.

ORDER

Service connection for prostate cancer is granted.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for headaches; to 
this extent, the appeal is granted.


REMAND

The claim of service connection for headaches has been 
reopened.  In light of the evidence presented, additional 
clinical information is necessary.  VA has a duty to assist a 
claimant in obtaining evidence; such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

As stated previously, by statute, if the record demonstrates 
that a Veteran engaged in combat with enemy forces, then VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and to that end, shall resolve every 
reasonable doubt in favor of the Veteran.

The Veteran has testified to the continuity of his headaches, 
stating that he experienced headaches during and after 
service.  Furthermore, the Board notes that the Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss current pain and other 
experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Board finds that a remand is required in order 
to afford the Veteran a VA examination and an opinion.  A VA 
examination or opinion is necessary if the evidence of 
record: (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the Veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury or disease in service or with 
another service-connected disability, but (d) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  An examination must be conducted to 
determine whether there is a nexus between the Veteran's 
current headaches and the headaches he experienced during 
service.

The Veteran is also seeking entitlement to service connection 
for hypertension, and a heart condition as due to exposure to 
herbicides, or as secondary to hypertension.  It has been 
established that the Veteran was exposed to herbicides during 
service and private medical records indicate the Veteran is 
currently diagnosed with hypertension and hypertensive heart 
disease with mild heart failure.  A VA examination is 
necessary for both of these disabilities to determine whether 
a nexus exists between the current disabilities and service.

Additionally, the Veteran has not yet been provided with 
notice regarding the effective date and disability 
evaluations available when service connection is established 
for any claimed disability as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1  The Veteran should be given notice 
of how effective dates and disability 
ratings are formulated in accordance 
with Dingess/Hartman.

2.  Afford the Veteran a VA examination 
for headaches.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
account of headaches during service, 
the continuity of symptoms from service 
to present day established by the 
medical records and the Veteran's 
statements, and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran's headaches had their onset 
during service, or are in any other way 
causally related to his active service.

In rendering this opinion, the examiner 
should consider the Veteran's 
statements regarding the occurrence of 
headaches throughout service, in 
addition to his statements regarding 
the continuity of symptomatology.  

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

3.  Afford the Veteran a VA examination 
hypertension and a heart disorder.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the account of 
the Veteran's hypertension during 
service, the continuity of symptoms 
from service to present day established 
by the medical records and the 
Veteran's statements, and offer 
comments and an opinion addressing 
whether it is at least as likely as not 
(i.e., probability of 50 percent):

a)	that the Veteran's 
hypertension had its onset 
during service, or is in 
any other way causally 
related to his active 
service; and

b)	that the Veteran's heart 
disorder had its onset 
during service, is in any 
other way causally related 
to active service, or is 
proximately due to or 
aggravated by his 
hypertension or exposure to 
herbicides during service.

In rendering these opinions, the 
examiner should consider the Veteran's 
statements regarding the incurrence of 
the disorders, in addition to his 
statements regarding the continuity of 
symptomatology.  

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

4.  After all of the above actions have 
been completed, readjudicate the claim.  
If the claim remains denied, issue to 
the Veteran a supplemental statement of 
the case, and afford the appropriate 
period of time within which to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


